Case 5:18-cv-01983-LCB Document 222 Filed 05/19/21 Page 1 of 5            FILED
                                                                 2021 May-19 PM 07:05
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 5:18-cv-01983-LCB Document 222 Filed 05/19/21 Page 2 of 5
Case 5:18-cv-01983-LCB Document 222 Filed 05/19/21 Page 3 of 5
Case 5:18-cv-01983-LCB Document 222 Filed 05/19/21 Page 4 of 5




                            19th
Case 5:18-cv-01983-LCB Document 222 Filed 05/19/21 Page 5 of 5




                            19
